Citation Nr: 0833545	
Decision Date: 09/30/08    Archive Date: 10/07/08

DOCKET NO.  07-06 920	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to an initial compensable evaluation for low back 
disability.


ATTORNEY FOR THE BOARD

Russell P. Veldenz, Associate Counsel


INTRODUCTION

The veteran had active service from September 1980 to May 
2006.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an August 2006 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina, which assigned a noncompensable 
evaluation for lumbar strain/intervertebral disc syndrome.  
The veteran expressed disagreement with the evaluation 
assigned to this disability and began this appeal.


FINDING OF FACT

The veteran's low back disorder is manifested by limitation 
in the combined range of thoracolumbar motion to 230 degrees; 
but not by limitation of thoracolumbar forward flexion to at 
least 60 degrees, or by muscle spasm or guarding severe 
enough to result in an abnormal gait or an abnormal spinal 
contour.


CONCLUSION OF LAW

The criteria for an initial 10 percent evaluation for low 
back disability have been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 4.1-4.14, 
4.40-4.46, 4.71a, Diagnostic Code 5237, 5243 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

Before addressing the merits of the veteran's claim on 
appeal, the Board is required to ensure that VA's "duty to 
notify" and "duty to assist'" obligations have been 
satisfied.  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159 
(2007).  The notification obligation in this case was 
accomplished by way of a letter from the RO to the veteran 
dated in October 2006.  The claim was readjudicated in the 
January 2007 statement of the case.  Mayfield v. Nicholson, 
19 Vet. App. 103 rev'd on other grounds, 444 F. 3d 138 (Fed. 
Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The Board notes that in Vazquez-Flores v. Peake, 22 Vet. App. 
37 (2008), the United States Court of Appeals for Veterans 
Claims (Court) established enhanced notice obligations in the 
case of claims for increased ratings.  Vazquez-Flores is 
inapplicable, however, to cases involving an appeal of the 
initial rating assigned a disorder, as in this case.

The RO also provided assistance to the veteran as required 
under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as 
indicated under the facts and circumstances in this case.  
Although he contends that the June 2006 VA examination in 
this case was inadequate, the Board has reviewed the report 
and concludes that it provided sufficient findings on which 
to fairly decide this appeal.  

The veteran has been kept appraised of the RO's actions in 
this case by way of the statement of the case, and been 
informed of the evidence considered, the pertinent laws and 
regulations, and a rationale for the decision reached in 
denying the claim.  The veteran has not made the RO or the 
Board aware of any additional evidence that needs to be 
obtained in order to fairly decide this appeal, and the Board 
finds no error or deficiency in the accomplishment of the 
duty to notify and duty to assist in this case.  Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F. 3d 138 (Fed. Cir. 2006).  Therefore, the Board finds 
that duty to notify and duty to assist have been satisfied 
and will proceed to the merits of the veteran's appeal.

The veteran contends that the evaluation assigned for his 
back disability does not accurately reflect the severity of 
the disability.  Disability evaluations are determined by 
evaluating the extent to which a veteran's service connected 
disability adversely affects his ability to function under 
the ordinary conditions of daily life, including employment, 
by comparing the symptomatology with the criteria set forth 
in VA's Schedule for Rating Disabilities.  The percentage 
ratings represent, as far as can practicably be determined, 
the average impairment in earning capacity resulting from 
such diseases and injuries and the residual conditions in 
civilian life.  Generally, the degrees of disability 
specified are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity to the several grades 
of disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Separate Diagnostic Codes identify the various disabilities 
and the criteria for specific ratings.  The evaluation of the 
same disability under various diagnoses, known as pyramiding, 
is generally to be avoided.  38 C.F.R. § 4.14.  The critical 
element in permitting the assignment of several ratings under 
various diagnostic codes is that none of the symptomatology 
for any one of the conditions is duplicative or overlapping 
with the symptomatology of the other condition.  See Esteban 
v. Brown, 6 Vet. App. 259, 261-62 (1994).

If two disability evaluations are potentially applicable, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
evaluation.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  After careful consideration of the 
evidence, any reasonable doubt remaining will be resolved in 
favor of the veteran.  38 C.F.R. § 4.3.  While the veteran's 
entire history is reviewed when making a disability 
determination, 38 C.F.R. § 4.1, where service connection has 
already been established and an increase in the disability 
rating is at issue, it is the present level of disability 
that is of primary concern.  Francisco v. Brown, 7 Vet. App. 
55 (1994).  However, separate ratings can be assigned for 
separate periods of time based on the facts found, a practice 
known as "staged" ratings, including, as is the case here, 
for an initial evaluation.  Fenderson v. West, 12 Vet. App. 
119, 126-27 (1999).
 
When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the veteran.  See 
38 U.S.C.A. § 5107; 38 C.F.R. § 4.3.  In Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990), it was observed that 
"a veteran need only demonstrate that there is an 
approximate balance of positive and negative evidence" in 
order to prevail.  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert.

Evaluation of a service-connected disability involving a 
joint rated on limitation of motion requires adequate 
consideration of functional loss due to pain under 38 C.F.R. 
§ 4.40 and functional loss due to weakness, fatigability, 
incoordination, or pain on movement of a joint under 38 
C.F.R. § 4.45.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  The 
provisions of 38 C.F.R. § 4.40 state that disability of the 
musculoskeletal system is primarily the inability, due to 
damage or inflammation in parts of the system, to perform 
normal working movements of the body with normal excursion, 
strength, speed, coordination, and endurance.  Functional 
loss may be due to the absence of part, or all, of the 
necessary bones, joints and muscles, or associated 
structures.  It may also be due to pain supported by adequate 
pathology and evidenced by visible behavior of the claimant 
undertaking the motion.  38 C.F.R. § 4.40.  The factors of 
disability affecting joints are reduction of normal excursion 
of movements in different planes, weakened movement, excess 
fatigability, swelling, and pain on movement.  38 C.F.R.  
§ 4.45.

The veteran was afforded a VA exam in June 2006 regarding the 
low back disability.  His disability arose after injuring his 
back in a parachute exercise in the early 1980s.  He reported 
to the VA examiner that thereafter while he was still in 
service, he had a couple of flare-ups which required several 
days of bed rest.  When these flare-ups occurred, pain 
radiated down his back and into his right leg.  He has not 
had surgery or injections to treat the disability and treats 
it with analgesics if it bothers him.  The disability did not 
affect his ability to walk, but prolonged sitting or aerobic 
activity lasting at least two days will cause discomfort.  
There had been no prior flare-ups in the previous 12 months 
before the examination where a physician had prescribed bed 
rest.  As the veteran recalled, the last time he was 
hospitalized for the disability was 1990.  The back did not 
bother him currently but it did alter his activities.  He 
could engage in his activities of daily living and civil 
occupation as a defense contractor.

On his physical examination, the examiner noted the veteran 
had forward flexion from 0 to 90 degrees without pain, 
extension to 20 degrees without pain.  Right and left lateral 
bending was 30 degrees without pain and rotation to the right 
and left was to 30 degrees without pain.  There were no focal 
areas of spasm or tenderness.  He had a negative straight leg 
raise.  His neuromotor and sensory functions, deep tendon 
reflexes, and gait were normal.  For diagnosis, the VA 
examiner listed chronic lumbar strain and a L4-L5 herniated 
nucleus pulposus.

The veteran has submitted a statement asserting that the 
injury and corresponding pain and limitations are always with 
him.  The veteran states that he cannot stay seated more than 
an hour or two without pain from his back radiating down his 
leg resulting in numbness.  He therefore cannot drive 
significant distances or sit at his desk for any length of 
time without having to stand.  He does stretching exercises 
and uses pain medication.  He finds it difficult to perform 
any manual labor that requires repetitive motion or requires 
precise manipulations with corresponding rigid body 
positioning.  He asserts that his job as a defense contractor 
is affected because there are many jobs that he cannot do as 
a result of this injury.  He also asserts that while he could 
bend on the day of the examination, there are many other days 
that he has trouble bending or even standing without 
significant pain.

Service connection was established for residuals lower back 
injury in the August 2006 rating decision and a 
noncompensable rating was assigned.  He argues that his low 
back disability does warrant compensation.

Unless intervertebral disc syndrome is evaluated based on 
incapacitating episodes, that disability and other 
disabilities of the lumbar spine are evaluated under the 
general formula for diseases and injuries of the spine 
(General Formula) under 38 C.F.R. § 4.71a, Diagnostic Codes 
5235 to 5243.  Lumbar strain (Diagnostic Code 5237) is always 
evaluated under the General Formula.  The veteran, however, 
cannot receive compensation for both lumbar strain and 
intervertebral disc syndrome without violating the 
prohibition against pyramiding.  The General Formula criteria 
apply to a disability of the spine with or without symptoms 
such as pain (whether or not it radiates), stiffness, or 
aching in the area of the spine affected by residuals of 
injury or disease.

Since the veteran's disability is currently rated 
noncompensable, he must demonstrate criteria meeting the 10 
percent rating under the General Formula.  A 10 percent 
rating is assigned under the General Formula for forward 
flexion of the thoracolumbar spine greater than 60 degrees 
but not greater than 85 degrees; or, combined range of motion 
of the thoracolumbar spine greater than 120 degrees but not 
greater than 235 degrees; or, muscle spasm, guarding, or 
localized tenderness not resulting in abnormal gait or 
abnormal spinal contour; or, vertebral body fracture with 
loss of 50 percent or more of the height.  A 20 percent 
evaluation is warranted for forward flexion of the 
thoracolumbar spine greater than 30 degrees but not greater 
than 60 degrees; or, combined range of motion of the 
thoracolumbar spine not greater than 120 degrees; or, muscle 
spasm or guarding severe enough to result in an abnormal gait 
or an abnormal spinal contour

Note (1) under the General Formula directs the rater to 
evaluate any associated objective neurologic abnormalities, 
including, but not limited to, bowel or bladder impairment, 
separately, under an appropriate diagnostic code.  Note (2) 
defines normal range of motion for the thoracolumbar spine as 
0 to 90 degrees of forward flexion, 0 to 30 degrees of 
extension, 0 to 30 degrees of left and right lateral flexion, 
and 0 to 30 degrees of left and right lateral rotation.  This 
equals 240 degrees of normal combined range of motion of the 
thoracolumbar spine.

Intervertebral disc syndrome (Diagnostic Code 5243) can also 
be evaluated by application of the Formula for Rating 
Intervertebral Disc Syndrome Based on Incapacitating Episodes 
(Incapacitating Episode Formula).  Ratings vary from 10 
percent for incapacitating episodes having a total duration 
of at lease one week but less than 2 weeks during a 12 month 
period to 60 percent for incapacitating episodes having a 
total duration of at least 6 weeks during a 12 month period.

Note (1) under the Incapacitating Episode Formula defines an 
incapacitating episode as a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a  
physician.

In this instance, the veteran has not demonstrated that his 
disability should be rated under the Incapacitating Episode 
Formula.  He has admitted that he has not had an 
incapacitating episode in the year prior to the August 2006 
evaluation where the acute signs and symptoms required bed 
rest and treatment by a physician.  The Board therefore finds 
that the veteran's low back syndrome should be evaluated 
under the General Formula.

Under the general criteria for evaluating disorders of the 
spine, the Board finds that the veteran is entitled to a 10 
percent evaluation.  In this regard, although he maintains 
forward flexion of the thoracolumbar spine to greater than 85 
degrees, his combined range of thoracolumbar motion is 230 
degrees (90 degrees forward flexion, 20 degrees extension, 30 
degrees each for right and left lateral flexion, and 30 
degrees each for right and left rotation).  As a 10 percent 
evaluation is warranted where the combined range of motion is 
235 degrees or less, the Board finds that the criteria for 
that rating are met. 

With respect to whether a rating in excess of 10 percent is 
warranted, the record shows that his forward flexion is well 
in excess of 60 degrees, and he has not demonstrated any 
spasms, guarding, abnormal gait, or abnormal spinal contour.  
Nor does the medical evidence suggest the presence of 
functional impairment due to pain, weakness, fatigue, lack of 
endurance, or incoordination.

In sum, the veteran is entitled to a 10 percent, but not 
more, evaluation for his low back disorder.  38 C.F.R. § 4.3.

The Board has considered whether the case should be referred 
for extra-schedular consideration under 38 C.F.R. § 
3.321(b)(1) (2007).  Although the veteran contends that there 
are some jobs he can not perform because of his lower back 
disorder, he admittedly is currently employed, and does not 
allege that his lower back disorder affects his current job.  
He has not identified any actual jobs his lower back disorder 
prevented him from securing or otherwise interfered with his 
performance of duties.  In addition, there is no evidence 
that the disorder has necessitated frequent periods of 
hospitalization or that the manifestations of the disability 
is unusual or exceptional.  In short, the evidence shows that 
the level of severity and symptomatology of the veteran's 
service-connected low back disorder comports reasonably with 
established criteria found in the rating schedule for that 
disability.  In such circumstances, referral of the case for 
consideration of an extraschedular evaluation is not 
warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008).  
Therefore, the Board finds that the criteria for submission 
for an extra-schedular rating pursuant to 38 C.F.R. 
§ 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. 
App. 237 (1996); Floyd v. Brown, 9 Vet. App. 88 (1996) ; 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995). 

The Board lastly notes that the RO, in granting service 
connection for low back disability, assigned an effective 
date for the grant of June 1, 2006.  The Board has reviewed 
the evidence on file and concludes that it shows that the 
underlying level of severity for the veteran's low back 
disability has been at the 10 percent level, but not higher, 
since June 1, 2006.  For the reasons enumerated above, and 
because there is no indication of greater disability than 
that described above during the period beginning June 1, 
2006, a higher rating is not warranted for any time since the 
award of service connection for the disorder.  See Fenderson 
v. West, 12 Vet. App. 119 (1999).

ORDER

Subject to the laws and regulations governing the payment of 
monetary benefits, a 10 percent evaluation for low back 
disability is granted.





____________________________________________
Thomas H. O'Shay
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


